          Case 2:17-cv-02641-RK Document 46 Filed 04/16/19 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD A. WILLIAMS                                :
            Plaintiff                             :      Civil Action No. 17-CV-2641
                                                  :
              v.                                  :      Honorable Robert F. Kelly
                                                  :
WILLIAM BARR, et al.                              :
            Defendants                            :

              OBJECTIONS TO DEFENDANTS’ BILL OF COSTS



       On April 1, 2019, the Court granted summary judgment for the Defendants.

See Doc. 44. Defendants filed a bill of costs on April 15, 2019. See Doc. 45.


 I.    General Objections

       Plaintiff respectfully submits that any consideration of Defendants’ bill of

costs should await the conclusion of any appeal in this case, or the exhaustion of the

time for taking an appeal. At this juncture, it is uncertain whether the Plaintiff will file

post-decision motions or elect to appeal and, if so, what the result will be. It is

therefore not clear whether Defendants will be a “prevailing party” entitled to costs,

or the extent to which Defendants will have achieved any success at the conclusion of

this litigation. Interests of judicial economy weigh strongly in favor of waiting for any

appeals before Defendants’ bill of costs is considered by the Clerk or the Court.

       Under the Federal Rules of Appellate Procedure, a timely notice of


                                             1
          Case 2:17-cv-02641-RK Document 46 Filed 04/16/19 Page 2 of 8




appeal of the final judgment in this case must be filed by May 31, 2019. Fed.

R. App. P. 4(a)(1)(B). Therefore, the bill of costs is premature and should be

held in abeyance until May 31, 2019, or the conclusion of any appeal,

whichever is later. If costs were to be assessed now, pending the possibility of

post-decision motions or an appeal, and Plaintiff was to later substantively

prevail on post-decision motions or an appeal to the Third Circuit, Plaintiff, as

the prevailing party, would be entitled to recover such costs from Defendants

and, indeed, would himself be eligible for an award of costs. Moreover, had the

Defendants contacted Plaintiff’s counsel – as Plaintiff’s counsel have done,

where their clients were the prevailing parties in substantially similar

litigation 1 – to discuss any bill of costs, the Plaintiff would have agreed to a

stay of any bill of cost needing to be filed until such time as a determination

on any post-decision motions and appeal was made.

       Denying Defendants’ application without prejudice to later re-file after

the time for any appeal has passed and/or any appeal has concluded, or holding

the application in abeyance until after the time for any appeal has passed and/or

any appeal has concluded, avoids this situation and represents the appropriate

approach under the circumstances. See generally, Hogan v. Raymond Corp.,

1
  See e.g., Miller v. Sessions, et al., 2:17-cv-02627-ER (E.D. Pa 2019) (Docs. 36, 40); Holloway
v. Sessions, et al., 1:17-cv-00081-CCC (M.D. Pa 2018) (Docs. 86, 87); Franklin v. Lynch, et al.,
3:16-cv-00036-KRG (W.D. Pa 2017) (Docs. 54, 55); Keyes, et al. v. Lynch, et al., 1:15-cv-
00457-JEJ (M.D. Pa 2017) (Docs. 50, 51, 74, 77).



                                                2
          Case 2:17-cv-02641-RK Document 46 Filed 04/16/19 Page 3 of 8




No. 10-846, 2014 WL 292170 (W.D. Pa. Jan. 27, 2014) (explaining that the

Clerk of Court had deferred consideration of bill of costs until after the

disposition of plaintiff’s appeal); Kocher v. Larksville Borough, No. 11-

2053, 2014 WL 888523, at *2 n.1 (M.D. Pa. Mar. 6, 2014) (explaining that

litigant had timely filed bill of costs that was submitted six days after the

Third Circuit had issued its mandate affirming the judgment of the district

court).

      More specifically, in Binderup v. U.S. Attorney General, 5:13-cv-

06750-JKG (E.D. Pa 2014), the Government objected to Plaintiff’s counsel

in that matter engaging in the same action they took in this matter. See, Docs.

29, 30. The Clerks office, in the interest of judicial economy, waited until the

right for an appeal had been exhausted or the time for an appeal had lapsed

before considering taxation of costs. See, Doc. 37 (stating “Plaintiff filed his

bill of costs on October 8, 2014. Defendants filed objections to the bill of

costs on October 17, 2014, requesting that any consideration of the bill of

costs should await the conclusion of any appeal in this case. In the interest of

judicial economy, we have waited until the appeals have been exhausted

and/or the time for appeals has lapsed before considering plaintiff's bill of

costs and the bill of costs is now ripe for consideration.”).




                                           3
         Case 2:17-cv-02641-RK Document 46 Filed 04/16/19 Page 4 of 8




II.   Specific Objections to Certain Line Items

          a. Service and Deposition Fees relating to James Colosimo

      On a request for deposition costs, the proper inquiry is whether the

deposition was “reasonably necessary” to the case at the time it was taken, not

whether it was used in a motion or in court. Smith v. Crown Equip. Corp., 2000

WL 62314, at *3 (E.D. Pa. Jan. 13, 2000). The answer to this inquiry is an

unequivocal “no”. The only question before the Court was strictly legal in nature

and could be characterized as whether the Governments enforcement of 18 U.S.C.

§ 922(g)(1) against Mr. Williams as the result of a single conviction under 75

Pa.C.S. § 3802 violated his Second Amendment rights as-applied. Thus, nothing

Mr. Colosimo could testify to would have any implication into that inquiry.

      Moreover, the Defendants list two separate line items for personal service on

Mr. Colosimo with neither an explanation as to why there were two separate

instances charged at two separate rates nor a statement that Mr. Colosimo refused

to accept service without having to have the documents personally served upon

him other. In fact, all the Defendants baldly assert is that “[t]he services for fees

charged are correct and were actually and necessarily performed.”

      As such, Plaintiff respectfully requests that Defendants be denied costs in

relation to Mr. Colosimo’s deposition and for personal service upon him.




                                           4
         Case 2:17-cv-02641-RK Document 46 Filed 04/16/19 Page 5 of 8




          b. Service Fees for the Pennsylvania State Police

      As discussed supra, the Defendants only baldly assert that “[t]he services for

fees charged are correct and were actually and necessarily performed,” without

stating that the Pennsylvania State Police refused to accept service without having

to have the documents personally served upon it. In fact, it has been Plaintiff

counsel’s experience that even when Attorney Prince has sued the Pennsylvania

State Police for violations of the law that they accept service, without requiring

formal service. See Declaration in Support of Objections to Defendants’ Bill of

Costs at ¶ 5. Moreover, it has been Attorney Prince’s experience that where the

Pennsylvania State Police is only tangentially involved, such as challenges by a

committee to a mental health commitment, that it accepts service, without

requiring formal service. Id. Moreover, Attorney Prince is unaware of any situation

where the Pennsylvania State Police has required formal service of any document.

Id.

      As such, Plaintiff respectfully requests that Defendants be denied costs

associated with service upon the Pennsylvania State Police.


          c. Paper Copies of Exhibits Sent to Plaintiff’s Counsel

      Defendants also seek to recover the costs of the 393 pages of exhibits which

accompanied its motion for summary judgment. These 393 pages of exhibits were

mailed to Plaintiff’s counsel. As Attorney Prince states in his declaration “[a]t the


                                          5
         Case 2:17-cv-02641-RK Document 46 Filed 04/16/19 Page 6 of 8




beginning of this litigation, [Attorney Prince] notified Defendants’ counsel that

Plaintiff’s counsel would accept electronic copies of all documents and that

Defendants did not need to send paper copies.” See Declaration in Support of

Objections to Defendants’ Bill of Costs at ¶ 4. Thus, any costs in relation to the

reproduction of those exhibits should not be taxed against the Plaintiff, as his

counsel specifically advised Defendants’ counsel that electronic copies of all

documents would be accepted in lieu of paper copies.

      As such, Plaintiff respectfully requests that Defendants be denied cost

associated with sending paper copies to Plaintiff’s counsel.


          d. Cost Per Page Reproduction

      Plaintiff acknowledges that a rate of $0.10-$0.15 per page has been a

generally accepted cost per page for reproduction of exhibits. However, Plaintiff

respectfully points out that the Third Circuit only taxes copying costs at $0.10 per

page. See Third Circuit L.A.R. 39.3(c). If this Court determines that costs for

reproduction are to be taxed against the Plaintiff, the Plaintiff respectfully requests

that it is done so at the rate proscribed by the Third Circuit ($0.10 per page), rather

than the $0.15 per page the Defendants have utilized.




                                           6
         Case 2:17-cv-02641-RK Document 46 Filed 04/16/19 Page 7 of 8




III.   Conclusion

       For the foregoing reasons, Defendants’ bill of costs should be denied

without prejudice to refile after such time for an appeal has passed or an appeal has

concluded.



                                                    Respectfully Submitted,



                                                    __________________________
                                                    Adam Kraut, Esq.
                                                    Attorney Id. No. 318482
                                                    AKraut@PrinceLaw.com

                                                    Joshua Prince, Esq.
                                                    Attorney Id. No. 306521
                                                    Joshua@PrinceLaw.com

                                                    Prince Law Offices, P.C.
                                                    646 Lenape Road
                                                    Bechtelsville, PA 19505
                                                    610-845-3803
                                                    610-845-3903 (fax)


                                                    Attorneys for Petitioner




                                          7
         Case 2:17-cv-02641-RK Document 46 Filed 04/16/19 Page 8 of 8




                          CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing

Objections to Defendants’ Bill of Costs and Declaration in Support of Objections

to Defendants’ Bill of Costs were filed electronically through the Eastern District

of Pennsylvania Electronic Filing System. Notice of this filing will be sent by

operation of the court’s Electronic Filing System to all registered users in this case.


                                                   __________________________
                                                   Adam Kraut, Esq.
                                                   Attorney Id. No. 318482
                                                   Prince Law Offices, P.C.
                                                   646 Lenape Rd
                                                   Bechtelsville, PA 19505
                                                   610-845-3803
                                                   610-845-3903 (fax)

                                                   Attorney for Plaintiff




                                           8
